EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 19 to 20 are allowable because the prior art of record does not disclose or reasonably suggest a method, system, and computer program product comprising extracting a plurality of semantic units from a plurality of documents, for each semantic unit in the plurality of semantic units determining from a reference set of concept labels one or more concept labels applicable to the semantic unit, based on the concept labels determined for the plurality of semantic units, determining an initial set of concept labels for the plurality of documents, wherein determining the initial set of concept labels comprises: for each semantic unit in the plurality of semantic units, computing an entropy value for the semantic unit based on the one or more concept labels determined to be applicable to the semantic unit, wherein the entropy value for the semantic unit indicates a degree of specificity of the one or more concept labels in the semantic unit, ordering the one or more semantic units based on the computed entropy values, and using the ordered one or more semantic units to determine the initial set of concept labels for the plurality of documents, obtaining a reference hierarchy associated with the reference set of concept labels, the reference hierarchy identifying hierarchical relationships between two or more concept labels in the reference set of concept labels, determining a final set of concept labels for the plurality of documents using the reference hierarchy and the initial set of concept labels, and outputting information identifying the final set of concept labels for the plurality of documents.  
Erle et al. (U.S. Patent Publication 2016/0162569), at ¶[0050] - ¶[0051], teaches classifying documents using a feature selection algorithm according to amount of information entropy each feature provides by counting the number of times each features occurs for each label.  Selecting a limited number of features enables natural language models to be stored more efficiently, and an ordering of which features to should remain and be stored with a label in the natural language model is based on information entropy.  However, Erle et al. is not expressly directed to an entropy value that indicates ‘a degree of specificity’, and all of the limitations including an initial set of concept labels from a reference set and a final set of concept labels from a reference hierarchy would not be reasonably met even in combination with Franceschini et al. (U.S. Patent Publication 2016/0012336).  
Wong et al. (“An Information-Theoretic Measure of Term Specificity”) teaches term weighting by an entropy function that represents term specificity.  Similarly, Jiao et al. (“An entropy-based term weighting scheme and the application in e-commerce search engines”) teaches entropy-based term weighting that represents specificity of queries.  Intuitively, words and concepts that are more specific have higher information entropy because they are less probable.  Apparently, term entropy is known but not as well-known as term frequency-inverse document frequency to assess an importance of 
The Specification, ¶[0066], describes an equation for representing an entropy value for a semantic unit as -Σi Pi * log(Pi).  The Specification, ¶[0064] and ¶[0068], describes an entropy value that indicates a degree of specificity of a concept label to a semantic unit, where a low entropy value implies greater specificity in an ordering of semantic units.
The Specification, ¶[0003], states an objective of quickly interpreting data that does not require a user to sift through vast amounts of data to comprehend information contained in a document and identify portions of the document that are of interest to the user.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608. The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center.   Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2022